JACOBSON, Judge,
dissenting:
I respectfully disagree. While the admirable purposes enumerated by Norcor of America v. Southern Arizona Int’l Livestock Assoc., 122 Ariz. 542, 596 P.2d 377 (App.1979) are surely fostered by making the claims statute applicable to every entity in the universe, including the state, this analysis does not answer the question of whether that result is legally required.
I start with the proposition that the statutory definition of “person” embodied in A.R.S. § 1-215(24) should be applicable to all Arizona statutes “unless the context otherwise requires.” This definition clearly excludes the state unless the word is used to designate a party whose property may be the subject of a criminal or public offense. A.R.S. § 11-622 does not fall *80within the criminal or public offense exception. A fortiori, the claims statute does not apply to the state, unless the context of that statute otherwise requires. The majority concludes that, because other statutory contexts require that the state be included within the definition of “person,” the same is required here. I come to the opposite conclusion.
A.R.S. § 11-622 is part of a comprehensive claims procedure, dealing with how the county' conducts its financial affairs. As part of that scheme, a statute of limitations is imposed upon all claimants whose demands for payment have been rejected, either in whole or in part. A.R.S. § 11-630(A) provides in part:
A claimant dissatisfied with the rejection of his demand, or with the amount allowed thereon, may sue the county therefor at any time within six months after final action of the board, but not afterward.
Thus, while the majority is correct that A.R.S. § 11-622 imposes a jurisdictional prerequisite to obtaining relief against the county, Tucson Medical Center v. Apache County, 140 Ariz. 476, 682 P.2d 1143 (App. 1984), it is equally clear that A.R.S. § 11-630 is a statute of repose. The county concedes that as the sovereign the state can and has excluded itself from the statutes of limitations. A.R.S. § 12-510. Moreover, this statutory exemption is merely a codification of the common law principle that a statute of limitations does not run against the sovereign. City of Bisbee v. Cochise County, 52 Ariz. 1, 78 P.2d 982 (1938).
Therefore, if the county is correct, we have the anomaly that the state is a claimant required to file a claim under A.R.S. § 11-622, but cannot be considered a claimant under A.R.S. § 11-630. Given this untenable result, I conclude that, in the absence of a specific inclusion of the state within the requirements of A.R.S. § 11-621 et seq., this statutory scheme requires the definition of “person” provided by A.R.S. § 1-215(24) be applied, which excludes the state.
I would affirm the judgment of the trial court.